DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit”, “processing control unit”, “expiration date setting unit”, “notification unit” in claims 1-7, 9-10, 12, and 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 15 describe(s) a computer program per se.
Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program 
As an additional note, a computer program claimed as stored on a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai et al. (US 20150235624 A1).

Regarding Claim 1, Asai discloses An information processing apparatus (¶1 reciting “device”. Fig. 2 showing a mobile terminal (display device)) comprising: 
a display control unit configured to display (Fig. 2, Display section 4. ¶37 reciting “The display section 4 includes a liquid crystal display panel, a scanning line drive circuit, and data signal line drive circuit.”), on a display unit, display information (¶20 reciting “the main control section 2 supplies (transfers), to the display control section 3, for example, (i) various control signals, such as image data and an REQ (Request) signal, which are to be transferred to the display section 4 via the display control section 3, (ii) various control commands such as a handshake flag and a BTA (Bus Turnaround), and (iii) various packets such as a VSS (Vertical Sync Start) packet and a BS (Blanking Start) packet.” ¶26 reciting “In the display section 4, a timing at which voltages are applied to respective pixels of a liquid crystal display panel included in the display section 4 is controlled depending on the timing at which the image data is supplied from the display control section 3 to the display section 4. This causes a length of a non-refresh period, during which no voltages are applied to the respective pixels, to be controlled.”) to which an expiration date is set, on a basis of a display instruction (¶26 reciting “The period control section 32 controls a timing at which image data, corresponding to 1 (one) screen, is read out from the frame memory 31 and supplied to the display section 4, by adjusting a length of a front porch period (setting VF period)”, where the VF period corresponds to an expiration date. In addition, ¶43 disclosing to display information on a display based on a user input, i.e. a display instruction, and reciting “The operation input section 5 receives an operation inputted by a user, and transfers the operation to the main control section 2.”); and 
a processing control unit (Fig. 1, display control section 3. More specifically, Fig. 3, period control section 32) configured to control executability of predetermined processing on a basis of whether or not the expiration date has passed. (¶59-60 reciting “The period control section 32 then determines whether or not supply of the image data (corresponding to 1 (one) frame) to the display control section 4 has been completed (that is, whether or not the supply of the image data has been completed over the periods VP through VF) (step S10). In a case where the period control section 32 determines, in the step S10, that the supply of the image data has not yet been completed, the period control section 32 continues the process of the step S10 (process of monitoring whether or not supply of image data has been completed). . . In a case where the period control section 32 determines, in the step S10, that the supply of the image data has been completed, the period control section 32 determines whether or not next image data (new image data) is supplied from the main control section 2 to the display control section 3 (step S11” and then go to S2. ¶57 reciting “the period control section 32 reads out the image data written in the frame memory 31, and starts supplying the image data to the display section 4 (step S8).”. Fig. 4.)

Regarding Claim 2, Asai discloses The information processing apparatus according to claim 1, wherein the processing control unit switches detectability of the display instruction on the basis of whether or not the expiration date has passed. (Fig. 4. S5 Set update flag to be high level, ¶59 disclosing while S10 

Regarding Claim 3, Asai discloses The information processing apparatus according to claim 1, further comprising: 
an expiration date setting unit configured to set the expiration date on a basis of display content of the display information. (¶78 reciting “the present embodiment can be arranged such that (a) the main control section 2 or the display control section 3 is provided with a determination section (not illustrated) which determines (i) a type of image data whose image is to be displayed (for example, which one of a 30 Hz video image, a 24 Hz video image, and an one-segment image the image data, whose image is to be displayed, is) or (ii) an image updating cycle of the image data and (b) the main control section 2 or the display control section 3 sets a value of VF(mid) depending on a result of determination made by the determination section.”)

Regarding Claim 6, Asai discloses The information processing apparatus according to claim 1, wherein the display control unit decides display content of the display information caused to be displayed on the display unit, on a basis of at least any one of a battery remaining amount of a terminal including the display unit, an importance degree of the display information, or the expiration date. (60 disclosing to display an image based on the expiration date, and reciting “In a case where the period control section 32 determines, in the step S10, that the supply of the image data has been completed, the period control section 32 determines whether or not next image data (new image data) is supplied from the main control section 2 to the display control section 3 (step S11” and then go to S2. ¶57 reciting “the period control section 32 reads out the image data written in the frame memory 31, and starts supplying the image data to the display section 4 (step S8).”. Fig. 4.)

Regarding Claim 8, Asai discloses The information processing apparatus according claim 1, wherein the expiration date is represented by a time. (¶28 disclosing a predetermined delay time (predetermined time) Tod (corresponding to an expiration date.))

Regarding Claim 13, Asai discloses The information processing apparatus according to claim 1, wherein the display unit is a nonvolatile display. (¶40 reciting “In the present embodiment, an oxide semiconductor liquid crystal panel is employed in which, as a switching element provided in each pixel, one that includes a channel layer made up of an oxide semiconductor is employed.” Further, ¶42 reciting “the oxide semiconductor is extremely high in OFF resistance, as compared with amorphous silicon. This allows electric charges, applied to the respective pixels, to be stably 
Claim 14, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1. (¶83 reciting “Each block of the mobile terminal 1, particularly, the main control section 2 and/or the period control section 32 . . .  can alternatively be implemented by software with the use of a CPU (Central Processing Unit).”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20150235624 A1), and in view of Kuyama (JP 2008117154 A).

Regarding Claim 4, Asai discloses The information processing apparatus according to claim 3.
However, Asai does not explicitly disclose wherein, when a plurality of pieces of the display information are to be displayed on the display unit, 
the expiration date setting unit sets the expiration date to each piece of the display information, and 
the display control unit decides a display position of each piece of the display information in the display unit, on a basis of the expiration date set to each piece of the display information.
Kuyama teaches a display unit for displaying electronic ticket (¶7-14). Further Kuyama teaches a plurality of pieces of the display information (departure time, departure station, destination transfer station time and the transfer station) are to be displayed on the ticket 11 with electronic paper in Fig. 9. (¶57). Furthermore, ¶58 recites “before boarding and during boarding, the route search result is displayed on the display unit 13 of the ticket 11 with electronic paper, and at the same time, the display retention protection information for the display information is turned on. Then, when passing through the automatic ticket gate 31b of the getting-off station, the display retention protection information is canceled, and the timetable information with the getting-off station as the departure station and the outbound departure station as the destination is displayed on the ticket 11 with electronic paper . . . in addition, display retention 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Asai) to display a plurality of information with expiration date (taught by Kuyama). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 5, Asai in view of Kuyama discloses The information processing apparatus according to claim 3, wherein, when a plurality of pieces of the display information are to be displayed on the display unit, 
the expiration date setting unit sets the expiration date to each piece of the display information such that the predetermined processing is executed in a synchronized manner. (Kuyama, ¶59 teaching displaying related information based on the expiration date in a synchronized manner. The suggestions/motivations would have been the same as that of Claim 4 rejections.)

Claims 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (US 20150235624 A1), and in view of Maegawa (US 20090231252 A1).

Regarding Claim 11, Asai discloses The information processing apparatus according to claim 1.
 wherein the expiration date is represented by position information.
Maegawa teaches “A display unit displays information without a power supply. An area identifying unit determines whether the display apparatus is inside a permission area where a read of the information displayed on the display unit is permitted. A data controller deletes the information displayed on the display unit or displays other information on the display unit, when the area identifying unit determines that the display apparatus has moved from inside the permission area to outside the permission area.” (ABST). Further, Maegawa teaches “pre-stored read-permitted information”, and reciting “The area identifying unit 16 determines whether the area information signal has been received continuously, and compares the received area information with the pre-stored read-permitted information (step S11), to determine whether the electronic paper 10 is in an appropriate permission area (step S12). ” (¶94). Further ¶95-96 recites “The area identifying unit 16 executes step S11 if the electronic paper 10 is in the permission area at step S12 (step S13). When the electronic paper 10 moves from inside to outside of the permission area and the rewrite signal is changed from Low to High, the power supply 15 starts to supply power to the data controller 14 and the like (step S14). . . .  After power is supplied, the data controller 14 rewrites the displayed content being displayed on the display unit 11 by characters of "out of area" or by non-confidential information in which all face is turned to white, and the rewrite signal changes from High to Low (step S15).” Thus, Maegawa teaches a pre-stored position information as the expiration date, when the user device is inside of the region, the display information is 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Asai) to use a position information as the expiration date to control the displaying of an object (taught by Maegawa). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Asai in view of Maegawa discloses The information processing apparatus according to claim 11, wherein the display information is information valid within a predetermined area, 
when the display instruction has been received within the predetermined area, the display control unit causes the display information to be displayed on the display unit, 
an expiration date setting unit configured to set the expiration date on a basis of display content of the display information sets an inside of the predetermined area as the expiration date, and 
when the information processing apparatus is positioned outside the predetermined area, the processing control unit hides the display information.
(Maegawa, Fig. 10. ¶93-97 teaching “The displayed information when the confidential flag is High has been already displayed on the display unit 11. . . The area identifying unit 16 determines whether the area information signal has been received 

Regarding Claim 7, Asai in view of Maegawa discloses The information processing apparatus according to claim 1, comprising: 
a notification unit configured to notify executability of the predetermined processing. (Maegawa, ¶96 reciting “the data controller 14 rewrites the displayed content being displayed on the display unit 11 by characters of "out of area" or by non-confidential information in which all face is turned to white”. The suggestions/motivations would have been the same as that of Claim 11 rejections.)

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim as a whole, particularly the limitations similar to “wherein the display information is a clock,  the display control unit causes an instruction time at which the display instruction has been received to be displayed on the display unit,  an expiration date setting unit configured to set the expiration date on a basis of display content of the display information sets, as the expiration date, a time at which a minute switches from a time at which the display instruction has been received, and  the processing control unit disables detection of the display instruction until the expiration date passes.” in combination with the remaining aspects of the claim and its base claim. 

Claim 10 depends on Claim 9, and therefore also contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611